Opinion issued November 13, 2014




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                            ————————————
                               NO. 01-14-00882-CV
                            ———————————
                       IN RE ANDREW SULLO, Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Relator, Andrew Sullo, filed a petition for writ of mandamus on October 31,

2014, seeking to compel the respondent trial court to vacate its October 16, 2014

order granting the motion to compel the identities of callers, filed by the

defendants/real parties in interest, by October 31, 2014.1 With the petition, relator

also included a motion for a stay of all proceedings pending resolution of his
1
      The underlying case is William Carter, et al. v. Kubosh Bail Bonding, et al.,
      Cause No. 2013-50819, pending in the 129th District Court of Harris
      County, Texas, the Honorable Michael Gomez presiding.
petition. The Court, having examined and fully considered the petition, is of the

opinion that relator has not established himself entitled to the mandamus relief

sought.

      Accordingly, we deny the petition for writ of mandamus. See TEX. R. APP.

P. 52.8(a), (d). We dismiss any pending motions as moot.

                                 PER CURIAM
Panel consists of Justices Keyes, Higley, and Brown.




                                        2